 

Case 1:16-cv-09604-NRB Document 58 Filed 01/14/20 Page 1 of 2

 

THE City OF NEw YORK

JAMES E, JOHNSON LAW DEPARTMENT JOSEPH ZANGRILLI
Corporation Counsel 100 CHURCH STREET Senior Counsel
NEW YORK, NY 10007 Phone: (212) 356-2657
Fax: (212) 356-3509
jzangril@law.nyc.gov
January 14, 2020
VIA ECF

Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl St.

New York, New York 10007

Re: Felix Rodriguez v. New York City, et al.,
1:16-CV-9604 (NRB)

Your Honor:

I am a Senior Counsel assigned to the defense of the above-referenced matter. In that
capacity I write on behalf of both parties to respectfully request January 27, 2020 as the date on
which the parties will file their respective Findings of Fact and Conclusions of Law.

By way of background, the parties originally agreed to submit their respective post-trial
Findings of Fact and Conclusions of Law by January 13, 2020 but as Mr. Anderson indicated in
his January 10, 2020 letter motion, I have been out sick and so both sides agreed to request
January 20, 2020 as the filing date. Unfortunately, as of today, I am still unable to return to work
due to my illness. As a result, ] am now requesting permission for the parties to submit their
respective Findings of Fact and Conclusions of Law by January 27, 2020. Plaintiff's counsel, :
Malcolm Anderson, Esq. consents to this request. Accordingly, the parties now respectfully Howe
request permission from the Court to file their post-trial submissions by January 27, 2020.

 
Case 1:16-cv-09604-NRB Document 58 Filed 01/14/20 Page 2 of 2

Thank you for your consideration herein.

Respectfully submitted,

/s/

Joseph Zangrilli
Senior Counsel

CC: All attorneys of record (Via ECF)

 
